Case: 2:19-cv-05020-SDM-CMV Doc #: 21 Filed: 08/18/20 Page: 1 of 2 PAGEID #: 485




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

STEPHEN D. THREATS,
                                              CASE NO. 2:19-CV-5020
       Petitioner,                            JUDGE SARAH D. MORRISON
                                              Magistrate Judge Chelsey M. Vascura
       v.

WARDEN, TRUMBULL
CORRECTIONAL INSTITUTION,

       Respondent.

                                    OPINION AND ORDER

       On May 6, 2020, the Magistrate Judge issued a Report and Recommendation

recommending that Respondent’s Motion to Dismiss (ECF No. 11) be granted and that the

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 be dismissed as barred by the

one-year statute of limitations under 28 U.S.C. § 2244(d). (ECF No. 15.) Petitioner has filed an

Objection to the Magistrate Judge’s Report and Recommendation. (ECF No. 20.) Petitioner

raises the same arguments he previously presented. In particular, Petitioner again asserts that he

acted diligently in pursuing relief and maintains that the statute of limitations does not bar review

of his claims because his judgment is void or based upon application of equitable tolling.

       Pursuant to 28 U.S.C. § 636(b), this Court has conducted a de novo review. The Court

finds Petitioners arguments unavailing for the reasons set forth in the Magistrate Judge’s Report

and Recommendation. Petitioner’s Objection (ECF No. 20) is therefore OVERRULED, the

Report and Recommendation (ECF No. 15) is ADOPTED and AFFIRMED, Respondent’s

Motion to Dismiss (ECF No. 11) is GRANTED, and this action is hereby DISMISSED.

       Pursuant to Rule 11 of the Rules Governing Section 2254 Cases in the United States

District Courts, the Court now considers whether to issue a certificate of appealability. “In
Case: 2:19-cv-05020-SDM-CMV Doc #: 21 Filed: 08/18/20 Page: 2 of 2 PAGEID #: 486




contrast to an ordinary civil litigant, a state prisoner who seeks a writ of habeas corpus in federal

court holds no automatic right to appeal from an adverse decision by a district court.” Jordan v.

Fisher, –––U.S. ––––. ––––, 135 S.Ct. 2647, 2650 (2015); 28 U.S.C. § 2253(c)(1) (requiring a

habeas petitioner to obtain a certificate of appealability in order to appeal).

       When a claim has been denied on the merits, a certificate of appealability may issue only

if the petitioner “has made a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). To make a substantial showing of the denial of a constitutional right, a

petitioner must show “that reasonable jurists could debate whether (or, for that matter, agree that)

the petition should have been resolved in a different manner or that the issues presented were

‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484

(2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893, n.4 (1983)). When a claim has been

denied on procedural grounds, a certificate of appealability may issue if the petitioner establishes

that jurists of reason would find it debatable whether the petition states a valid claim of the

denial of a constitutional right and that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling. Id.

       The Court is not persuaded that reasonable jurists would debate the dismissal of this

action as time-barred. The Court therefore DECLINES to issue a certificate of appealability and

CERTIFIES that the appeal would not be in good faith such that any application to proceed in

forma pauperis on appeal should be DENIED.

       IT IS SO ORDERED.

                                               /s/ Sarah D. Morrison
                                               SARAH D. MORRISON
                                               UNITED STATES DISTRICT JUDGE




                                                   2
